Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 7, 2018                                                                                     Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
  157907-8(76)                                                                                         Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
                                                                                                      Elizabeth T. Clement,
                                                                                                                       Justices
  In re J FERRANTI, Minor.                                            SC: 157907-8
                                                                      COA: 340117; 340118
                                                                      Otsego CC Family Division:
                                                                            13-000071-NA

  ______________________________________/

         On order of the Chief Justice, the motion of the Legal Services Association of
  Michigan and the Michigan State Planning Body for Legal Services to file a brief amicus
  curiae is GRANTED. The amicus brief will be accepted for filing if submitted on or before
  September 14, 2018.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 September 7, 2018

                                                                                Clerk